Citation Nr: 1328579	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  09-29 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
prior to September 11, 2012 and in excess of 10 percent as 
of September 11, 2012 for service-connected peripheral 
neuropathy of the left upper extremity with carpal tunnel 
syndrome.  

2.  Entitlement to an initial compensable disability rating 
for service-connected peripheral neuropathy of the right 
upper extremity.

3.  Entitlement to an initial compensable disability rating 
for service-connected peripheral neuropathy of the right 
lower extremity.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services




ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to March 
1970.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a September 2010 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board remanded these matters in August 2012 for further 
evidentiary development.  The RO continued the denial of the 
claims as reflected in the April 2013 and July 2013 
supplemental statement of the cases and returned these 
matters to the Board for further appellate consideration.

The issues of entitlement to an initial increased rating for 
peripheral neuropathy of the right upper extremity and 
peripheral neuropathy of the right lower extremity are 
addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's 
service-connected peripheral neuropathy of the left upper 
extremity with carpal tunnel syndrome is characterized by 
mild impairment throughout the entire appeal period.





CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 10 percent prior 
to September 11, 2012 for service-connected peripheral 
neuropathy of the left upper extremity with carpal tunnel 
syndrome have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.124a, Diagnostic Code 8515 (2012).

2.  The criteria for an initial rating in excess of 10 
percent as of September 11, 2012 for service-connected 
peripheral neuropathy of the left upper extremity with 
carpal tunnel syndrome have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.124a, Diagnostic 
Code 8515 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a 
duty to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2012).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek 
to provide and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  This notice must 
be provided prior to an initial unfavorable decision on a 
claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran is appealing the initial 
disability rating assignment for peripheral neuropathy of 
the left upper extremity.  The September 2010 rating 
decision granted the Veteran's service connection claim and 
therefore, such claim is now substantiated.  His filing of a 
notice of disagreement as to the initial rating assigned in 
the September 2010 decision does not trigger additional 
notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. 
§ 3.159(b)(3).  Rather, the Veteran's appeal as to the 
initial rating assignment triggers VA's statutory duties 
under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory 
duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 
7105(d), upon receipt of a notice of disagreement in 
response to a decision on a claim, the agency of original 
jurisdiction must take development or review action it deems 
proper under applicable regulations and issue a statement of 
the case if the action does not resolve the disagreement 
either by grant of the benefits sought or withdrawal of the 
notice of disagreement.  If VA receives a notice of 
disagreement in response to notice of its decision on a 
claim that raises a new issue, section 7105(d) requires VA 
to take proper action and issue a statement of the case if 
the disagreement is not resolved; however, section 5103(a) 
does not require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue.  
See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 
(2004); 38 C.F.R. § 3.159(b)(3) (2012).  

As a consequence, VA is only required to advise the Veteran 
of what is necessary to obtain the maximum benefit allowed 
by the evidence and the law.  This has been accomplished 
here.  The January 2012 statement of the case, under the 
heading "Pertinent Laws; Regulations; Rating Schedule 
Provisions," set forth the relevant diagnostic codes for 
rating neurological conditions, and included a description 
of the rating formulas for all possible schedular ratings 
under these diagnostic codes.  Therefore, the Veteran was 
informed of what was needed not only to achieve the next-
higher schedular ratings, but also to obtain all schedular 
ratings above the initial evaluation that the RO assigned.  
Therefore, the Board finds that the Veteran has been 
informed of what was necessary to achieve a higher rating 
for the service-connected disability on appeal.

With respect to VA's duty to assist, the Board finds that VA 
has fulfilled its duty to assist the Veteran in making 
reasonable efforts to identify and obtain relevant records 
in support of the Veteran's claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  The claims file contains the 
Veteran's service treatment records, private treatment 
records, Social Security disability records, VA examination 
reports dated in February 2010, September 2012 and July 2013 
and lay statements from the Veteran.  

The VA examination reports reflect that the examiners 
reviewed the claims file, obtained an oral history from the 
Veteran of his peripheral neuropathy symptoms and evaluated 
the Veteran.  The examiners documented in detail the claimed 
and observed symptoms and the effect those symptoms have on 
his daily life and employment.  Accordingly, the VA 
examinations are adequate for rating purposes.  

This issue was previously remanded in August 2012 to provide 
the Veteran with another VA examination to determine the 
current severity of the Veteran's service-connected 
peripheral neuropathy to include how it effects employment.  
The claims file contains VA examination reports dated in 
September 2012 and July 2013 that documents the Veteran's 
symptoms of peripheral neuropathy of the left upper 
extremity and carpal tunnel syndrome to include any effects 
on employments.  Accordingly, the Board finds that there has 
been substantial compliance with the August 2012 remand 
directives.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).

Based on the foregoing, the record presents no basis for 
further development to create any additional evidence to be 
considered in connection with the issue currently under 
consideration.  Under these circumstances, the Board finds 
that the Veteran is not prejudiced by appellate 
consideration of the claims on appeal at this juncture, 
without directing or accomplishing any additional 
notification and/or development action.

II.  Merits of the Claim for an Increased Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2012).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2012).  Any 
reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  See 38 C.F.R. § 4.3 
(2012).  When the evidence is in relative equipoise, the 
veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where, as in the instant case, the appeals arise 
from the original assignment of a disability evaluation 
following an award of service connection, the severity of 
the disability at issue is to be considered during the 
entire period from the initial assignment of the disability 
rating to the present time.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Thus, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Id.

The Veteran's service-connected peripheral neuropathy of the 
left upper extremity with carpal tunnel syndrome is 
currently rated under Diagnostic Code 8515 (2012), which 
evaluates incomplete paralysis of the median nerve.  Under 
Diagnostic Code 8515, mild incomplete paralysis is rated 10 
percent disabling on the major and minor side; moderate 
incomplete paralysis is rated 20 percent disabling on the 
minor side and 30 percent disabling on the major side; and 
severe incomplete paralysis is rated 40 percent disabling on 
the minor side and 50 percent disabling on the major side.  
38 C.F.R. § 4.124a, Diagnostic Code 8515.  As the Veteran is 
right hand dominant, his left upper extremity is considered 
the minor side under this diagnostic code.  See July 2013 VA 
examination report.

Incomplete paralysis indicates a degree of lost or impaired 
function substantially less than the type pictured for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when there is bilateral involvement, the VA adjudicator is 
to combine the ratings for the peripheral nerves, with 
application of the bilateral factor.  38 
C.F.R. § 4.124a.  

Complete paralysis of the median nerve is marked by the hand 
inclined to the ulnar side, the index and middle fingers 
more extended than normally, considerable atrophy of the 
muscles of the ulnar eminence, the thumb in the plane of the 
hand (ape hand); pronation incomplete and defective, absence 
of flexion of index finger and feeble flexion of middle 
finger, cannot make a fist, index and middle fingers remain 
extended; cannot flex distal phalanx of thumb, defective 
opposition and abduction of the thumb, at right angles to 
palm; flexion of wrist weakened; and pain with trophic 
disturbance.  Id.  

The words "mild," "moderate" and "severe" are not defined in 
the Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just."  38 C.F.R. § 4.6 
(2012).

The Veteran was provided with a VA examination in February 
2010.  The examination revealed that the Veteran's left 
upper extremity was red.  The temperature of the left upper 
extremity was normal.  There was no evidence of ulcer or 
trophic changes to the extremity.  Radial pulse was normal.  
Motor and sensory testing was normal for the left upper 
extremity.  Deep tendon reflexes were normal.  The examiner 
diagnosed the Veteran with peripheral neuropathy of the left 
upper extremity.  

A September 2010 letter from the Veteran's private physician 
indicated that the Veteran was currently being treated for 
left carpal tunnel syndrome and evidence of mild motor 
polyneuropathy.  

The Veteran underwent another VA examination in September 
2012.  The Veteran reported pain and numbness in the 
bilateral hand with trouble gripping and dropping things.  
The Veteran's symptoms include mild intermittent pain and 
numbness of the left upper extremity.  Muscle and reflex 
testing were normal.  The Veteran had decreased sensory 
examination in the left hand/fingers (C6-8).  Phalen's sign 
and Tinel's sign was positive for the left median nerve.  
The examiner determined that the Veteran's symptoms more 
closely approximated mild incomplete paralysis of the left 
median nerve.  The examiner determined that the Veteran's 
peripheral nerve condition did not impact his ability to 
work.  

The July 2013 VA examination reveals that the Veteran 
reported that he experiences a numb-like sensation in the 
left arm, intermittent sharp quick pain in the left hand and 
weakness.  He has difficulty gripping and unscrewing jars.  
He also drops things from his left hand.  The Veteran has 
mild intermittent pain of the left upper extremity.  He has 
mild paresthesias and/or dysesthesias and mild numbness of 
the left upper extremity.  Muscle strength testing, reflex 
testing and sensory examination were normal for the upper 
left extremity.  Phalen's sign and Tinel's sign were 
negative.  The examiner determined that the Veteran had mild 
incomplete paralysis of the left median nerve.  
 
Based on the evidence of record, the most pertinent of which 
was discussed above, the Board finds that the Veteran's 
peripheral neuropathy of the left upper extremity with 
carpal tunnel syndrome more closely approximates mild 
incomplete paralysis of median nerve throughout the entire 
appeal period.  In this regard, the Veteran has consistently 
reported his left hand has problems with gripping things and 
dropping things.  He also described intermittent sharp pain 
in the left hand.  The VA examiners and his private 
physician all indicate that his peripheral neuropathy and 
carpal tunnel syndrome of the left upper extremity are mild.  
The overall evidence of record reveals that the Veteran's 
peripheral neuropathy and carpal tunnel syndrome of the left 
upper extremity does not have a significant impact on his 
ability to work.  Thus, the Board concludes that the 
Veteran's peripheral neuropathy of the left upper extremity 
with carpal tunnel syndrome more closely approximates a 10 
percent disability rating for the entire appeal period. 

According to VA regulation, in exceptional cases where 
schedular ratings are found to be inadequate, the RO may 
refer a claim to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for 
consideration of "an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities."  38 
C.F.R. § 3.321(b)(1).  An extraschedular disability rating 
is warranted based upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three 
step inquiry for determining whether a Veteran is entitled 
to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for the service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and it is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

In this case, the evidence does not show such an exceptional 
disability picture that the available schedular evaluation 
for the Veteran's service-connected peripheral neuropathy of 
the left upper extremity with carpal tunnel syndrome is 
inadequate.  A comparison between the level of severity and 
symptomatology of the Veteran's peripheral neuropathy of the 
left upper extremity with carpal tunnel syndrome with the 
established criteria found in the rating schedule for 
incomplete paralysis of the median nerve shows that the 
rating criteria reasonably describes the Veteran's 
disability level and symptomatology.  The evidence does not 
reflect that the Veteran's peripheral neuropathy of the left 
upper extremity with carpal tunnel syndrome has caused 
marked interference with employment beyond that is not 
already contemplated in the assigned evaluation.  
Furthermore, the record does not show that the Veteran's 
peripheral neuropathy of the left upper extremity with 
carpal tunnel syndrome has necessitated frequent periods of 
hospitalization during the appeal period or otherwise 
rendered impracticable the regular schedular standards for 
rating such disability.  Under these circumstances, and in 
the absence of factors suggestive of an unusual disability 
picture, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not 
warranted.  


ORDER

Entitlement to an initial disability rating of 10 percent 
prior to September 11, 2012 is granted. 

Entitlement to an initial disability rating in excess of 10 
percent as of September 11, 2012 for service-connected 
peripheral neuropathy of the left upper extremity with 
carpal tunnel syndrome is denied.  


REMAND

With respect to the remaining issues on appeal, the Board 
observes that the Veteran was provided with a VA examination 
in September 2012.  The AMC readjudicated the Veteran's 
claims in an April 2013 supplemental statement of the case.  
Thereafter, the Veteran was provided with another VA 
examination in July 2013 where the examiner evaluated the 
current severity of the Veteran's peripheral neuropathy of 
the right upper extremity and right lower extremity.  
Unfortunately, the AMC did not evaluate this new evidence 
with respect to the remaining issues on appeal and did not 
issue another supplemental statement of the case.  

Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's claims of 
entitlement to service connection for 
peripheral neuropathy of the right 
upper extremity and peripheral 
neuropathy of the right lower 
extremity, based on a review of the 
entire evidentiary record.  If the 
benefits sought on appeal remains 
denied, provide the Veteran and his 
representative with a supplemental 
statement of the case and the 
opportunity to respond thereto.  
Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if in order.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


